EXHIBIT 10.7

CONSULTING SERVICES AGREEMENT
(JCP Realty Advisors, LLC)
THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into effective
as of July 24, 2014 (the “Effective Date”), by and between IMH Financial
Corporation, a Delaware corporation (“IMH”), and JCP Realty Advisors, LLC, a
Delaware limited liability company (the “Consultant”).
RECITALS
A.    IMH desires to retain the Consultant to provide advice to, and consult
with, IMH with respect to the Consulting Services on the terms and conditions
set forth in this Agreement, and the Consultant desires to accept such
engagement from IMH and to perform the Consulting Services on the terms and
conditions set forth in this Agreement.
B.    IMH acknowledges and agrees that (i) the Consultant’s responsibilities
under this Agreement are advisory only and that the Consultant has no
responsibility or right to assist IMH in implementing or effecting any
transaction, and (ii) in the event that IMH elects to implement or effect any
transaction pertaining to the Consulting Services or otherwise, IMH shall do so
independent of the Consultant and through other consultants selected by IMH,
including, without limitation, legal counsel, auditors, financial advisors and
underwriters, among other qualified experts.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
promises contained in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
1.Engagement.
1.1    Initial Term. As of the Effective Date, IMH hereby engages the
Consultant, and the Consultant accepts such engagement, upon the terms and
conditions hereinafter set forth, for the period (a) commencing on the Effective
Date, and (b) expiring three (3) years thereafter on July [ ], 2017, except as
otherwise permitted by the terms of this Agreement (the “Initial Term”). As used
in this Agreement, the “Term” shall mean the Initial Term, together with any
Renewal Term (as defined below).
1.2    Renewal Term. Upon the expiration of the Initial Term, provided this
Agreement has not been terminated by IMH or the Consultant pursuant to the terms
of this Agreement, the Initial Term shall be automatically extended for
successive two (2) year terms (each, a “Renewal Term”) unless either IMH or the
Consultant gives the other a written notice of non-renewal at least two hundred
and seventy days (270) days prior to the expiration of the Initial Term or the
applicable Renewal Term (the “Non-Renewal Notice”). If any such Notice of
Non-Renewal

1

--------------------------------------------------------------------------------




is not given, this Agreement shall immediately and automatically renew and shall
terminate at the end of the then applicable Renewal Term.
2.    Title. The Consultant’s title shall be “Strategic Consultant, Business
Development” for IMH.
3.    Consulting Services.
3.1    Included Services. Subject to Section 3.2:
3.1.1    General. To the extent requested by IMH, the Consultant shall provide
strategic and business development advice to IMH, including, without limitation,
(i) identifying, structuring, and analyzing investment opportunities, including,
without limitation, such opportunities related to the utilization of IMH’s net
operating loss carryforward, (ii) assisting IMH with managing and liquidating
its assets, (iii) assisting and advising IMH in seeking recoveries from
non-performing assets, and (iv) otherwise being available to the IMH Board and
the Chief Executive Officer of IMH to provide strategic advice. In addition, to
the extent that the Consultant becomes aware of lending opportunities (whether
in the form of senior loans, mezzanine financing, preferred equity, or
otherwise) of a size, nature, and geography that it believes is consistent with
IMH’s business plans, the Consultant will inform IMH thereof, and at IMH’s
request, will use reasonable efforts to facilitate IMH’s participation therein.
3.1.2    Transactional Advice.
(i)    Capital Advisory. In the event that IMH plans to seek debt or equity
capital and requests the Consultant’s advisory services in connection therewith,
the Consultant will provide IMH such services, and IMH and the Consultant will
enter into a written customary agreement therefor, which agreement will include
customary and market standard compensation to, and indemnity of, the Consultant.
(ii)    Development Services. In the event that IMH develops any real property
and requests the Consultant’s advisory services in connection therewith, the
Consultant will provide IMH such services, and IMH and the Consultant will enter
into a written customary and market standard agreement therefor, which agreement
will include customary compensation (which shall not be less than 1% of
development costs) to, and indemnity of, the Consultant.
The consulting services provided pursuant to this Section 3.1 shall be referred
to herein as the “Consulting Services”, it being agreed and acknowledged that
(i) all decisions and actions of IMH shall be made by IMH in its discretion and
not by the Consultant, (ii) all advice of a tax, accounting or legal nature
shall be made by qualified experts engaged by IMH and not by the Consultant,
(iii) subject to clause (v) below, all services requiring a registered
broker-dealer, investment adviser or underwriter shall be provided by such
licensed persons and not by the Consultant, (iv) subject to clause (v) below, in
no event shall the Consultant provide any of the Excluded Services (as defined
below) to IMH nor shall IMH expect any of the Excluded Services to be a part of
the Consulting Services to be rendered to IMH and (v) in the event that the
Consultant becomes properly licensed in all applicable jurisdictions to render
some or all of the Excluded Services and such license is in

2

--------------------------------------------------------------------------------




good standing, upon the written request of IMH, the Consultant may provide the
Excluded Services to IMH upon the subsequent, mutual written agreement between
IMH and the Consultant (the “Conditions to Providing the Excluded Services”).
3.2    Excluded Services. Except upon IMH’s written approval of the Conditions
to Providing the Excluded Services, the Consulting Services to be rendered by
the Consultant to IMH shall not include any services the provision of which
requires a license as a registered broker-dealer, investment adviser or
underwriter. Any such services shall collectively constitute “Excluded Services”
hereunder. To the extent that IMH elects to implement or effect any securities
transaction pertaining to the Consulting Services or otherwise, IMH shall do so
independent of the Consultant and through other consultants, including, without
limitation, legal counsel, auditors, financial advisors and underwriters, as
applicable, among other qualified experts.
4.    Reporting; Time Commitment.
4.1    Reporting. The Consultant shall report directly to the IMH Board of
Directors (the “IMH Board”) and the Chief Executive Officer of IMH.
4.2    Time Commitment. During the Term, the Consultant shall devote such amount
of the Consultant’s business time, energy and skill to the Consulting Services
as may be reasonably necessary to perform the Consulting Services.
5.    Representations, Warranties and Covenants.
5.1    The Consultant. The Consultant represents, warrants and covenants to IMH
as follows:
5.1.1    Organization. The Consultant is duly organized, validly existing and in
good standing under the laws of its organization and has the requisite power and
authority to carry on its business as now being conducted.
5.1.2    Authority; Binding Obligation. The Consultant has all requisite power
and authority to enter into this Agreement and perform the Consulting Services.
The execution and delivery of this Agreement has been duly authorized by all
necessary action on the part of the Consultant. This Agreement has been duly
executed and delivered by the Consultant and, assuming due execution and
delivery by IMH, constitutes the valid and binding obligation of the Consultant,
enforceable against the Consultant in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity.
5.1.3    Conduct. The Consultant shall perform the Consulting Services in a
diligent, timely and competent manner. The Consultant has not held itself out as
(x) a broker-dealer, or as a person qualified to render the services of a
broker-dealer, or (y) a party willing or able to execute trades or assist others
in routing or completing securities transactions. Upon the expiration or earlier
termination of the Term, at the request of IMH, the Consultant shall return to

3

--------------------------------------------------------------------------------




IMH all property received by the Consultant in connection with providing
Consulting Services hereunder then in the Consultant’s possession.
5.1.4    Location. The Consultant shall (i) primarily work remotely from the
Consultant’s own office in Los Angeles, California; however, as reasonably
requested by IMH from time to time, the Consultant shall work from IMH’s office
in Scottsdale, Arizona (the “Scottsdale Office”), and (ii) be expected to travel
from time to time in the course of performing the Consulting Services.
5.1.5    Members of Consultant. Each of Jay Wolf (“Wolf”) and Alex Krys (“Krys”)
is a member of the Consultant, and substantially all of the Consulting Services
for, on behalf of, and through the Consultant shall be performed by a
combination of Wolf and Krys; provided, that, upon the reasonable request of IMH
that a particular portion of the Consulting Services be performed primarily by
Wolf, Consultant shall use its commercially reasonable efforts to cause such
portion to be performed primarily by Wolf.
5.2    The Company. IMH represents, warrants and covenants to the Consultant as
follows:
5.2.1    Organization. IMH is duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to carry on IMH’s business as now being conducted.
5.2.2    Authority; Binding Obligation. IMH has all requisite corporate power
and authority to enter into this Agreement and perform its obligations
hereunder. The execution and delivery of this Agreement has been duly authorized
by all necessary action on the part of IMH. This Agreement has been duly
executed and delivered by IMH, and, assuming due execution and delivery by the
Consultant, constitutes the valid and binding obligation of IMH, enforceable
against IMH in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally and by general principles of equity.
6.    Consulting Fees and Expenses; Benefits.
6.1    Consulting Fees. During the Term, subject to the terms of this Agreement,
as payment and consideration for the Consultant’s performance of the Consulting
Services to IMH, IMH shall pay the Consultant the consulting fees set forth in
this Section 6, with no duplication of amounts intended (collectively, the
“Consulting Fees”) subject to and in accordance with the terms, conditions,
qualifications and timing set forth in this Section 6.
6.2    Base Consulting Fee.
6.2.1    Amount. During the Term, for so long as the Consultant is providing the
Consulting Services, the Consultant shall receive an aggregate annual base
consulting fee of Six Hundred Thousand Dollars ($600,000) (the “Base Consulting
Fee”).

4

--------------------------------------------------------------------------------




6.2.2    Adjustment. The amount of the Base Consulting Fee shall be reviewed by
the IMH Board annually and may be adjusted upward (but not downward) at such
time.
6.2.3    Payment Timing; Other. From and after the Effective Date and during the
Term, the Base Consulting Fee shall be payable by IMH one- twelfth (1/12) per
month in accordance with IMH’s normal business practices, but in no event less
frequently than monthly.
6.3    Bonus. Promptly following the end of each calendar year, the IMH Board
shall review the Consultant’s performance for such calendar year (e.g., with
respect to business development services, capital advisory services, asset sales
and acquisitions, originating investment opportunities for the Company, etc.),
and may, in its discretion, pay a bonus to the Consultant based on the
Consultant’s performance for such year; provided, that, in no event shall any
bonus under this Section 6.3 be paid to the Consultant later than the first
March 15 following the end of the calendar year to which such bonus relates.
6.4    Additional Consulting Fees. In addition to fees payable pursuant to
Section 6.2 or agreements entered into pursuant to Section 3.1.2, the
compensation pursuant to Section 6.3, or as otherwise agreed upon by IMH, IMH
shall pay to the Consultant the following:
6.4.1    Origination Fee. Subject to Section 3.2, with respect to any loans or
investments in preferred equity or mezzanine securities made by IMH or any of
its affiliates, which loans or investments arose from opportunities originated
or identified by Consultant: (i) a fee equal to 1.5% of the total amount or
gross amount of any such investments or loans which have a scheduled maturity
date of greater than two (2) years; and (ii) a fee equal to 1% of the total
amount or gross amount of any such loans which have a scheduled maturity date of
two (2) years or less. If any third party broker or other financial intermediary
is involved in any such loans or investments, then Consultant shall only be
entitled to fifty percent (50%) of above-described fees.
6.4.2    Legacy Asset Incentive Fee. Subject to Section 3.2, a fee (the “LAIF”)
equal to 5.5% of the positive difference derived by subtracting: (i) 110% of the
December 31, 2010 valuation mark (''Base Mark") (as reflected in IMH’s audited
financial statements included in its Annual Report on Form 10-K for its fiscal
year ended December 31, 2010) of any asset held by IMH or any of its
subsidiaries as of such date, whether REO or loan, from (ii) its ultimate
realized gross recovery value at the time of disposition by IMH or its
subsidiary. This fee (i) will be calculated on an asset-by-asset basis and the
Consultant will not offset any sales that generate proceeds below 110% of the
Base Mark against sales that generate proceeds above 110% of the Base Mark and
(ii) with respect to the disposition of an asset for which the Consultant is
entitled to a fee pursuant to this Section 6.4.2, will be offset to the extent
that the Consultant is entitled to receive a fee in connection with such
disposition pursuant to its fee sharing agreement with New World Realty Advisors
LLC, dated as of June 7, 2011.
6.4.3    Payment Frequency. Any additional consulting fees due to the Consultant
under this Section Error! Reference source not found. shall be paid, with
respect to a fee based on a transaction, upon consummation thereof and, in all
other cases, no less frequently than quarterly in accordance with IMH’s business
practices.

5

--------------------------------------------------------------------------------




6.5    Expenses. The Consultant shall be entitled to reimbursement promptly by
IMH for all reasonable and actually incurred business expenses that the
Consultant incurs on behalf of IMH during the Term in performing the Consulting
Services; provided, that, the Consultant shall provide to IMH reasonable
documentation in accordance with IMH’s expense reimbursement policies in effect
from time to time.
7.    Termination; Termination Fees; and Related Matters.
7.1    Termination. The Consultant’s Consulting Services may be terminated at
any time, at the option of either Party, subject only to any applicable
termination obligations set forth in this Section 7. Upon any termination
hereunder, the Term shall automatically expire.
7.2    [Intentionally Omitted]
7.3    Rights Upon Termination.
(i)    Payment of Benefits Earned Through Date of Termination. Upon any
termination of the Consultant, the Consultant shall in all events be paid all
accrued but unpaid Base Consulting Fees. Any and all amounts due pursuant to
this Section 7.3(i) shall be paid no later than thirty (30) calendar days
following the Consultant’s termination. The Consultant shall also retain all
rights (if any) with respect to vested equity-based awards as may be provided to
the Consultant under the circumstances under any applicable grant or award
agreement, and shall be entitled to all other benefits in which the Consultant
is specifically eligible to participate and specifically applicable to the
Consultant under this Agreement.
(ii)    Non-Renewal. In the event IMH gives the Consultant a Non-Renewal Notice
pursuant to Section 1.2, IMH shall, in addition to paying the amounts set forth
in Section 7.3(i), if the Consultant executes a Separation Agreement within the
time periods described in Section 7.3(vi):
(A)    pay to the Consultant, pursuant to Section 6.4.2, a LAIF in relation to
the sale of any asset that is under contract or substantially negotiated as of
the Date of Termination; and
(B)    take whatever action is reasonably necessary to cause the Consultant to
become vested as of the Date of Termination in all warrants, stock options,
restricted stock grants, and all other equity-based awards that may have been
granted by IMH, if any, to the Consultant and be entitled to exercise and
continue to exercise all such warrants, stock options and all other equity-based
awards, if any, having an exercise schedule in accordance with their terms and
to retain such grants and awards to the same extent as if they were vested upon
termination of the Consultant in accordance with their terms.
For purposes of this Section 7.3(ii) and 7.3(iii) below, the sale of an asset
shall be deemed to be “substantially negotiated” if the parties have reduced any
of the proposed terms thereof to writing (whether in the form of a letter of
intent, term sheet, purchase agreement or otherwise).

6

--------------------------------------------------------------------------------




(iii)    Termination by IMH or by the Consultant Due to Breach by IMH. In the
event IMH or any successor to IMH terminates the Consultant (other than pursuant
to Section 7.3(ii) or Section 7.3(iv)), or if the Consultant terminates due a
material breach by IMH of a material obligation hereunder (subject to Section
12), IMH shall, in addition to paying the amounts provided under Section 7.3(i),
pay to the Consultant, in one lump sum, an amount equal to the remaining Base
Consulting Fees that otherwise would be payable to the Consultant for the
remainder of the Term in the absence of such termination. In order to receive
this payment, the Consultant must execute a Separation Agreement (as defined
below) within the time periods described in Section 7.3(vi). The lump sum
payment called for by this Section 7.3(iii) shall be paid at the time specified
in Section 7.3(vi). If the Consultant executes the Separation Agreement within
the time periods described in Section 7.3(vi), IMH shall also (a) pay to the
Consultant, pursuant to Section 6.4.2, a LAIF in relation to the sale of any
asset that is under contract or substantially negotiated as of the Date of
Termination; and (b) take whatever action is reasonably necessary to cause the
Consultant to become vested as of the Date of Termination in all warrants, stock
options, restricted stock grants, and all other equity-based awards that may
have been granted by IMH, if any, to the Consultant and be entitled to exercise
and continue to exercise all such warrants, stock options and all other
equity-based awards, if any, having an exercise schedule in accordance with
their terms and to retain such grants and awards to the same extent as if they
were vested upon termination of employment in accordance with their terms.
(iv)    Termination by the Consultant or by IMH Due to Breach by the Consultant.
In the event Consultant terminates this Agreement other than a termination
pursuant to Section 7.3(iii) or IMH terminates this Agreement due a material
breach by Consultant of a material obligation hereunder (subject to Section 12),
the Consultant shall receive the amounts set forth in Section 7.3(i) in full
satisfaction of all of the Consultant’s entitlements from IMH. All equity-based
awards not vested as of the Date of Termination, if any, shall terminate (unless
otherwise provided in the applicable award agreement), and the Consultant shall
have no further entitlements with respect thereto.
(v)    Clarification Regarding Treatment of Options and Restricted Stock or
Units. The warrants, stock options and restricted stock or unit agreements (the
“Equity Award Agreements”) that the Consultant may receive from IMH, if any, may
contain language regarding the effect of a termination of the Consultant under
certain circumstances.
(A)    Notwithstanding such language in the Equity Award Agreements, if any, for
so long as this Agreement is in effect, IMH shall be obligated, if the terms of
this Agreement are more favorable in this regard than the terms of the Equity
Award Agreements, if any, to take the actions required under Sections 7.3(ii)(B)
and 7.3(iii) hereof upon the happening of the circumstances described therein.
Those sections provide that in certain situations IMH shall cause the Consultant
to become vested as of the Date of Termination in all or certain equity-based
awards that may be granted by IMH, if any, and that such equity-based awards, if
any, will thereafter be subject to the provisions of the applicable Equity Award
Agreement, if any, as it applies to vested awards, if any, upon a termination.
For purposes of clarification, although a warrant or option grant may vest in
accordance with these above-referenced Sections, such warrant or option shall
thereafter be exercisable only for so long as the related grant agreement
provides.

7

--------------------------------------------------------------------------------




(B)    During the Term, any warrants or stock options, if any, issued to the
Consultant shall provide that if the Consultant is terminated in any manner
which gives rise to an obligation under this Agreement to cause the acceleration
of vesting thereof, then in such event such warrants or stock options, if any,
may be exercised by the Consultant by having the applicable exercise price (but
not any tax withholding obligations) satisfied in a cashless manner.
(vi)    Separation Agreement Required; Time of Payment. As set forth above, in
order to receive any payments or benefits pursuant to Section 7.3(ii) or
7.3(iii), the Consultant must execute a separation agreement (the “Separation
Agreement”), which Separation Agreement shall include a mutual general release
of any and all claims that the Consultant had, has or may have in connection
with the Consultant’s Consulting Services with IMH, as well as a release of any
claims that IMH had, has or may have against the Consultant. The Separation
Agreement shall be in a commercially reasonable form and be provided by IMH to
the Consultant within five (5) days following the Consultant’s Separation from
Service (defined below). The Separation Agreement must be executed and returned
to IMH within the thirty (30) day period thereafter that will be described in
the Separation Agreement. The Separation Agreement may not be executed prior to
the Consultant’s last day of rendering any Consulting Services. The lump sum
payments called for by Section 7.3(ii) and 7.3(iii) shall be paid within five
(5) days following the Consultant’s execution and delivery of the Separation
Agreement; provided, that, notwithstanding the foregoing, if the thirty (30) day
period specified in the Separation Agreement spans two calendar years, such lump
sum payments shall commence in the second calendar year.
7.4    Notice of Termination. The Non-Renewal Notice pursuant to Section 1.2 or
of any termination of the Consultant shall be communicated by written notice (a
“Notice of Termination”) from one party hereto to the other party hereto in
accordance with this Section 7 and Section 10.11.
7.5    Date of Termination. “Date of Termination,” with respect to any
termination of the Consultant’s engagement during the Term, shall mean (i) if
the Consultant’s engagement with IMH is duly terminated by IMH due to material
breach of this Agreement by the Consultant or by the Consultant for any reason,
the date on which a Notice of Termination is given which complies with the
requirements of Section 7.4, and (ii) if the Consultant is terminated by IMH for
any other reason, the date specified in the Notice of Termination.
7.6    Nature of Payments. The amounts due under this Section 7 are in full
satisfaction of all claims the Consultant may have in respect of the
Consultant’s engagement by IMH and are provided as the sole and exclusive
benefits to be provided to the Consultant or the Consultant’s beneficiaries in
respect of the Consultant’s termination of this engagement from IMH.
7.7    Interpretation. If this engagement is terminated in order that Wolf may
become a full-time executive officer of IMH, the Consultant shall not be
entitled to any termination or other benefits pursuant to this Agreement as a
result thereof other than as provided in Section 7.3(i).

8

--------------------------------------------------------------------------------




8.    Relationship. IMH and the Consultant intend (a) that this Agreement shall
be a consulting agreement and not an employment agreement, and (b) that the
Consultant shall be an independent contractor and not an employee. The
Consultant (and all employees and members thereof) shall operate at all times as
an independent contractor of IMH. Without limiting the generality of the
foregoing, nothing in this Agreement shall be construed as creating an
employer/employee relationship, partnership, joint venture, or other business
group between the Consultant and IMH.
8.1    No Authority to Supervise. While IMH’s personnel may from time to time
assist the Consultant in rendering the Consulting Services (if and when IMH may
reasonably direct), the Consultant, in such capacity, shall have no authority to
supervise, direct, hire, fire or make other management decisions regarding such
personnel.
8.2    Office and Services. IMH shall provide the Consultant with private office
space at the Scottsdale Office, as well as internet access, a computer, a
telephone, facsimile services, cell phone service, access to an executive
assistant, a garage parking space, an access pass to the Scottsdale Office
building and facilities, and photocopy services in order to accommodate the
Consultant’s performance of the Consulting Services.
8.3    Taxes. The Consultant and IMH agree that the Consultant (and all of the
Consultant’s employees and members) is not an employee of IMH for state or
federal tax purposes. The Consultant (and all of the Consultant’s employees and
members) shall be solely responsible for any and all income, unemployment,
social security, worker’s compensation, FICA or any other taxes or amounts
payable with respect to the Consulting Fee and any and all other compensation
paid or provided to the Consultant pursuant to this Agreement. The Consultant
shall indemnify, defend and hold harmless IMH from and against any tax or other
liability that any of them may have with respect to any such payment and against
any and all losses or liabilities, including, without limitation, defense costs,
arising out of the Consultant’s failure to pay any taxes due from the Consultant
with respect to any such payment.
8.4    Workers’ Compensation and Unemployment Insurance. The Consultant (and the
Consultant’s employees and members) is not entitled to worker’s compensation
benefits or unemployment compensation benefits provided by IMH. The Consultant
shall be solely responsible for the payment of the Consultant’s (and the
Consultant’s employees and members) worker’s compensation, unemployment
compensation, and other such payments for the Consultant (and the Consultant’s
employees and members). IMH shall not be obligated to pay for worker’s
compensation for the Consultant (or the Consultant’s employees or members),
contribute to a state unemployment fund for the Consultant, or pay the federal
unemployment tax for the Consultant or pay for any health insurance benefits for
the Consultant (or the Consultant’s employees or members).
9.    Protective Covenants.
9.1    Confidential Information; Inventions.
9.1.1    Process. The Consultant (and the Consultant’s employees and members)
shall not use (except to the extent that such use is directly related to and
required by the

9

--------------------------------------------------------------------------------




Consultant’s performance of the Consulting Services) or disclose at any time,
either during the Term or thereafter, any Confidential Information (as defined
below) of IMH of which the Consultant (or any employee or member thereof) is or
becomes aware, whether or not such information is developed by the Consultant(or
any employee or member thereof). The Consultant shall take (and shall cause the
Consultant’s employees and members to take) all reasonable steps to safeguard
Confidential Information of IMH in the Consultant’s (or the Consultant’s
employees and members) possession and to protect IMH against disclosure, misuse,
espionage, loss and theft. The Consultant (and the Consultant’s employees and
members) shall deliver to IMH at the end of the Term or at any other time IMH
may request the same from the Consultant (and the Consultant’s employees and
members), all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information of IMH or the Work Product (defined below) of IMH which
the Consultant (or the Consultant’s employees and members) may then possess or
have under the Consultant’s (or the Consultant’s employees and members) control.
Notwithstanding the foregoing, the Consultant (and the Consultant’s employees
and members) may truthfully respond to a lawful and valid subpoena or other
legal process, but shall give IMH prior written notice thereof and shall, as
much in advance of the return date as possible, make available to IMH’s counsel
the documents and other information sought, and shall reasonably assist IMH’s
counsel in resisting or otherwise responding to such process.
9.1.2    Scope. As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by IMH (together with its affiliates) in connection with
its business, including, without limitation, information, observations and data
obtained by the Consultant (or the Consultant’s employees and members) while
providing the Consulting Services to IMH and its affiliates (including any such
information obtained prior to the Effective Date) concerning (i) the business or
affairs of IMH, (ii) its products or services, (iii) its fees, costs and pricing
structures, (iv) its data and intellectual property, (v) its analyses, (vi) its
drawings, photographs and reports, (vii) its computer software, including
operating systems, applications and listings, (viii) its flow charts, manuals
and documentation, (ix) its data bases, (x) its accounting and business methods,
(xi) its inventions, new developments, methods and processes, whether patented,
patentable or unpatentable and whether or not reduced to practice, (xii) its
customers and clients and customer or client lists, (xiii) its other
copyrightable works, (xiv) its production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information shall not include any information that has been
published (other than a disclosure by the Consultant or any employee or member
thereof in breach of this Agreement) in a form generally available to the public
prior to the date the Consultant proposes to disclose or use such information.
Confidential Information shall not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.
9.1.3    Definitions. As used in this Agreement, the term (i) “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof,
(ii) “Work Product” shall mean all inventions, innovations, improvements,

10

--------------------------------------------------------------------------------




technical information, systems, scientific developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patented, patentable or
unpatentable, copyrightable, registrable as a trademark, reduced to writing, or
otherwise) which relate to IMH’s (together with its affiliates) actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by the Consultant, or any
employee or member thereof (whether or not during usual business hours, whether
or not by the use of the facilities of IMH, and whether or not alone or in
conjunction with any other Person) while performing any Consulting Services
during the Term (including those conceived, developed or made prior to the
Effective Date), together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing. All
Work Product that the Consultant may discover, invent or originate with respect
to IMH and its businesses during the Term shall be the exclusive property of
IMH, and the Consultant(and all employees and members thereof) hereby assigns
all of the Consultant’s (and all employees and members thereof) right, title and
interest in and to such Work Product to IMH, including, without limitation, all
intellectual property rights therein. The Consultant (and all employees and
members thereof) shall promptly disclose all Work Product to IMH , shall execute
at the request of IMH any reasonable assignments or other documents IMH may deem
necessary to protect or perfect IMH’s rights therein, and shall assist IMH in
obtaining, defending and enforcing its rights therein.
9.2    Enforcement. The Consulting Services are unique and the Consultant (and
all employees and members thereof) has access to Confidential Information and
Work Product. Accordingly, a breach by the Consultant of any of the covenants in
this Section 9 would cause immediate and irreparable harm to IMH that would be
difficult or impossible to measure, and any damages to IMH for any such injury
would therefore be an inadequate remedy for any such breach. Therefore, in the
event of any breach or threatened breach of any provision of this Section 9, IMH
shall be entitled, in addition to, and without limitation upon, all other
remedies IMH may have under this Agreement, at law or otherwise, to obtain
specific performance, injunctive relief and/or other appropriate relief (without
posting any bond or deposit) in order to enforce or prevent any violations of
the provisions of this Section 9, or require the Consultant (and all employees
and members thereof) to account for and pay over to IMH all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 9 if and
when final judgment of a court of competent jurisdiction is so entered against
the Consultant (or any employee or member thereof).
9.3    Underwriter Lock-Up. If, and to the extent, requested by the managing
underwriter or underwriters in any underwritten public offering of securities of
IMH, the Consultant hereby agrees to enter into a lock-up agreement restricting
the disposition of securities held by it following the completion of any such
public offering. The Consultant agrees that the period of time from which such
lock-up will commence and terminate and the other terms of the lock-up shall be
substantially identical to the terms and conditions that apply to the lock-up
agreements entered into by the directors and executive officers of IMH;
provided, however, in no event shall the term of the lock-up exceed an aggregate
period of twelve (12) months.

11

--------------------------------------------------------------------------------




9.4    Ownership. All software, hardware, equipment or records, including all
copies or extracts of them which the Consultant (or any employee or member
thereof) prepares, uses or sees during the Term in relation to the performance
of the Consulting Services shall be and remain the sole property of IMH to the
extent that such software, hardware, equipment or records were provided by IMH
to the Consultant or made available to the Consultant by IMH.
10.    Miscellaneous.
10.1    Successors; No Assignment by the Consultant. This Agreement shall not,
without the prior written consent of IMH be assignable by the Consultant, other
than to a wholly owned affiliate of the Consultant. This Agreement may only be
assigned by IMH to a successor to all or substantially all of the business or
assets of IMH and shall be binding upon, and inure to the benefit of, such
successor. IMH shall require any such successor to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that IMH would
be required to perform it if no such succession had taken place. As used herein,
“successor” or “assignee” shall include any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires the ownership of IMH or to which IMH assigns
this Agreement by operation of law of otherwise.
10.2    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.
10.3    Modification. This Agreement may not be amended or modified other than
by a written agreement executed by IMH and the Consultant.
10.4    Complete Agreement. This Agreement (including, without limitation, the
Schedules attached hereto), together with any Equity Award Agreements, now or
hereafter in effect, contains the entire agreement and final understanding
between the parties hereto with respect to the subject matter addressed herein
between the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or executed, whether written or oral, with the Consultant
and IMH concerning the subject matter hereof. Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against any party hereto. This Agreement constitutes an
integrated agreement.
10.5    Litigation and Investigation Assistance. In addition to the Consulting
Services, at the expense of IMH, the Consultant (and the Consultant’s employees
and members) shall use the Consultant’s commercially reasonable efforts to
cooperate in (a) the defense of IMH against any threatened or pending litigation
by any Person or in any investigation or proceeding by any governmental agency
that relates to any events or actions which occur during the Term, and (b) the
prosecution of any claims and lawsuits brought by IMH against third parties that
are currently outstanding or that may in the future be brought relating to
matters which occur during the Term.

12

--------------------------------------------------------------------------------




Except as requested by IMH, or as required by law or legal process, the
Consultant (and the Consultant’s employees and members) shall not publicly
comment upon any (i) threatened or pending claim or litigation (including
investigations or arbitrations) involving IMH (or any officer, director or
employee thereof), or (ii) threatened or pending government investigations
involving IMH.
10.6    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or an arbitrator, as the case
may be, to be invalid, prohibited or unenforceable under any present or future
law, and if the rights and obligations of any party under this Agreement shall
not be materially and adversely affected thereby, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction, and to this end, the provisions of this
Agreement are declared to be severable. Furthermore, in lieu of such invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
invalid or unenforceable provision as may be possible. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
10.7    Governing Law. This Agreement shall, without regard to principles of
conflict of laws, be governed by the laws of the State of Delaware as to all
matters, including, without limitation, matters of validity, construction,
effect and performance.
10.8    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
10.9    Attorneys’ Fees. IMH shall reimburse the Consultant for any and all
attorneys’ fees and costs relating to the negotiation and execution of this
Agreement. In the event of a legal dispute between the parties hereto, the
prevailing party shall be entitled to receipt from the losing party of all
attorneys’ fees and costs related thereto.
10.10    Jurisdiction; Waiver of Jury Trial. Any judicial proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought only in the state or federal courts of the State of Arizona, and
by the execution and delivery of this Agreement, each of the parties hereto
accepts for themselves the exclusive jurisdiction of the aforesaid courts and
irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein and agrees to be bound by the judgment rendered thereby in connection
with this Agreement or any agreement identified herein. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF THIS AGREEMENT.

13

--------------------------------------------------------------------------------




10.11    Notices. Any notice to be given hereunder by any party to the other may
be effected by personal delivery, in writing, or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change its address by written notice in accordance with this Section 10.11.
Notices shall be deemed communicated as of the actual receipt or refusal of
receipt.
If to the Consultant:
JCP Realty Advisors, LLC
11150 Santa Monica Blvd.
Suite 1400
Santa Monica, California 90025
Attn: Mr. Jay Wolf
If to IMH:
IMH Financial Corporation
4900 North Scottsdale Road
Suite 5000
Scottsdale, Arizona 85251
Attn: Mr. Lawrence Bain
10.12    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

14

--------------------------------------------------------------------------------




11.    Indemnification. To the maximum extent permitted by law, IMH and its
respective successors and assigns (the “Indemnitor”) shall indemnify, protect,
defend and hold harmless the Consultant (and its members, employees,
representatives and agents) (the “Indemnitee”) from, for, and against any and
all claims, liabilities, liens, fines, demands, lawsuits, actions, losses,
damages, injuries, judgments, settlements, costs or expenses whether asserted in
law or in equity and including any claims made by regulatory agencies asserted
against the Indemnitee arising out of, in whole or in part, the actions or
commissions of the Indemnitor, this Agreement or the Consulting Services, other
than those which have arisen from the Indemnitee’s gross negligence, willful
misconduct or material breach of this Agreement (hereinafter, collectively,
“Claims”). The Indemnitor shall provide a legal defense with counsel reasonably
approved by the Indemnitee upon the first notice the Indemnitee sends to the
Indemnitor and the Indemnitor shall continue to provide such defense to the
Indemnitee until the matter is fully resolved by either final judgment,
settlement, or other release executed by the Indemnitee. The Indemnitor shall
indemnify the Indemnitee from, for and against all Claims, including, without
limitation, all legal fees, costs and expert fees and costs that the Indemnitee
may directly or indirectly sustain, suffer or incur as a result thereof. The
Indemnitor shall and does hereby assume on behalf of the Indemnitee, upon the
Indemnitee’s written demand, the amount of any costs allowed by law, and costs
identified herein, any settlement reached or any judgment that may be entered
against the Indemnitee, as a result of such Claims. The obligations of the
Indemnitor pursuant to this Section 11 shall survive the expiration or earlier
termination of this Agreement.
12.    Notice and Opportunity to Cure. Notwithstanding anything to the contrary
herein, no party shall be entitled to recover damages or to terminate the Term
by reason of any breach by another party hereto of its obligations hereunder
unless the breaching party fails to remedy such breach within (a) five (5) days
following receipt of the non-breaching party’s notice thereof with respect to
any breaches of a payment obligation, and (b) fifteen (15) days following
receipt of the non-breaching party’s notice thereof with respect to any other
breaches. The foregoing cure period will not apply to any representations or
warranties hereunder, to breaches incapable of being cured, or to an application
for injunctive relief. Repetitive breaches of the same kind and character shall
not be curable.
13.    Section 409A.
13.1    Specified Employee. If the Consultant is a “specified employee” of IMH
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
the Consultant’s Separation from Service, the Consultant shall not be entitled
to any payment or benefit pursuant to Section 7 (other than any payment that
does not provide for deferred compensation within the meaning of Section 409A,
or that is made in reliance upon Treas. Reg. Section 1.409A-1(b)(9) (Separation
Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4) (Short-Term Deferrals)) until
the date which is six (6) months after his Separation from Service. The
provisions of this paragraph shall only apply if, and to the extent, required to
avoid the imputation of any tax, penalty or interest pursuant to Section 409A of
the Code. Any amounts otherwise payable to the Consultant upon or in the six (6)
month period following the Consultant’s Separation from Service that are not so
paid by reason of this Section 13.1 shall be paid (without interest) as soon as
practicable (and in all events

15

--------------------------------------------------------------------------------




within thirty (30) days) after the date that is six (6) months after the
Consultant’s Separation from Service.
13.2    Reimbursements. To the extent that any reimbursements pursuant to
Section 6.5 or Section 10.9 are taxable to the Consultant, any reimbursement
payment due to the Consultant pursuant to any such provision shall be paid to
the Consultant on or before the last day of the Consultant’s taxable year
following the taxable year in which the related expense was incurred. Such
reimbursements are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that the Consultant receives
in one taxable year shall not affect the amount of such benefits or
reimbursements that the Consultant receives in any other taxable year.
13.3    Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means a termination of the Consultant’s engagement
with IMH pursuant to this Agreement, determined in accordance with Treas. Reg. §
1.409A-1(h). For purposes of determining the definition of service recipient for
purposes of Section 409A of the Code, (1) for purposes of determining an entity
that would be a member of a “controlled group of corporations” (within the
meaning of Section 414(b) of the Code as modified by Section 415(h) of the Code)
that includes IMH for purposes of applying Section 1563(a)(1), (2) or (3) of the
Code for determining the members of a controlled group of corporations under
Section 414(b) of the Code, the language “at least 80 percent” shall be used;
and (2) for purposes of determining a group of trades or businesses under common
control (within the meaning of Section 414(c) of the Code as modified by Section
415(h) of the Code) that includes IMH for purposes of applying Treas. Reg. §
1.414(c) 2 for purposes of determining the members of a group of trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c) of the Code, the language “at least 80 percent” shall
be used each place it appears in Treas. Reg. § 1.414(c) 2. To the extent
required to ensure compliance with the requirements of Section 409A, any
reference in this Agreement to “Date of Termination” shall be deemed to be a
reference to “Separation from Service,” as defined above.
13.4    No Elections. The Consultant does not have any right to make any
election regarding the time or form of any payment due under this Agreement.
13.5    Ban on Acceleration and Deferrals. Under no circumstances may the time
or schedule of any payment made or benefit provided pursuant to this Agreement
be accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations and other guidance issued pursuant to Section
409A of the Code.
13.6    Compliant Operation. This Agreement shall be operated in compliance with
Section 409A or an exception thereto and each provision of this Agreement shall
be interpreted, to the extent possible, to comply with Section 409A or to
qualify for an exception thereto.
[Remainder of page intentionally left blank.]



16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its respective officer or managing member thereunto duly
authorized as of the Effective Date.
"IMH"
 
IMH Financial Corporation,
a Delaware Corporation
 
By:
/s/ Steven T. Darak
 
Steven T. Darak
Its:
Chief Financial Officer
 
 
Address for the Purpose of Notice:
 
 
4900 N. Scottsdale Rd #5000
Scottsdale, AZ 85251
 
 
 
 
“CONSULTANT”
 
 
JCP Realty Advisors, LLC,
a Delaware limited liability company
 
 
By:
/s/Jay Wolf
 
Jay Wolf 
 
Its: Managing Member
 
 
 
Address for the Purpose of Notice:
 
 
 
11150 Santa Monica Blvd.
 
Suite 1400
 
Santa Monica, California 90025







